DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Para. 1—“now U.S. Patent No. _______)” should be amended to include the patent number.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2, 6-9, and 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7, 12, 17, 18, and 20 of U.S. Patent No. 10,652,627. 

For example, note the following relationship between the instant application claims and the patented claims:

Application claim 2 corresponds to the patent claim 1:

a) the claimed “virtual set-top box…server cluster,” (line 1) corresponds to the "virtual set-top box” (lines 1-4) of patent claim 1;

b) the claimed “a bandwidth adjuster…possible severity levels,” (lines 3-7) corresponds to the "a virtual access function…bandwidth utilization event,” (lines 12-37) of patent claim 1; and

c) the claimed “a transcoder to…possible severity levels,” (lines 8-18) corresponds to the "in response to…second severity level,” (lines 38-51) of patent claim 1.

Therefore, it would have been obvious to one of ordinary skill in the art to readily recognize that the conflicting claims are different definitions or descriptions of the same subject matter varying in breadth.


Claim 6 corresponds to claim 2.
Claim 7 corresponds to claim 1.
Claim 8 corresponds to claim 7.
Claim 9 corresponds to claim 17.
Claim 13 corresponds to claim 18.
Claim 14 corresponds to claim 17.
Claim 15 corresponds to claim 20.
Claim 16 corresponds to claim 12.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 2-8 do not fall within at least one of the four categories of patent eligible subject matter because the “virtual set-top box” may include a software-only embodiment.  In particular, the specification does not limit the virtual set-top box or server cluster to include hardware.  Furthermore, the virtual set-top box being “implemented by a server cluster” does not limit the claim to include hardware.

In order to overcome the rejection, the examiner suggests amending the claim so that the virtual set-top box includes or is implemented by hardware, such as a hardware processor, for example.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Rothschild et al. (US 2013/0276015 A1) in view of Levin et al. (US 2009/0003436 A1) and further in view of Brown et al. (US 2014/0082681 A1).
Regarding claim 2, Rothschild teaches a virtual set-top box, i.e. a virtual STB (Fig. 1, el. 158), to be implemented on a server cluster, i.e. a service provider system (Fig. 1, el. 120), the virtual set-top box comprising: 
a bandwidth adjuster to process a notification message to determine an event type associated with a broadband access medium, i.e. a network (Fig. 1, el. 115; Para. 21), the event type corresponding to one of a plurality of possible event types including a bandwidth reduction event and a bandwidth enhancement event, e.g. dynamically determining available bandwidth, customer parameters, and device capabilities (Para. 28, 31, 58, 63, 67-69); and 
a transcoder to stream digital media to a physical set-top box, i.e. a customer device (Fig. 110A-N), via the broadband access medium, the transcoder to stream the digital media with one of a plurality of formats including a first format with a first output bandwidth, a second format with a second output bandwidth lower than the first output bandwidth, the transcoder to switch from the first format to the second format in response to the event type corresponding to the bandwidth reduction event, e.g. including a plurality of formats, wherein each format is associated with a different resolution and bandwidth requirement (Para. 28, 58, 59, 63, 64, 69); formatting/transcoding the content based on the available bandwidth, user preferences, and device capabilities, wherein the user preferences may include the desired resolution and dynamic resolution preferences (Para. 28, 31, 58, 59, 64, 69, 70).
Rothschild does not clearly teach the notification message to determine a severity of a detected bandwidth utilization event, the severity corresponding to one of a plurality of possible severity levels; the transcoder to stream the digital media with one of a plurality of codecs including a first codec with a first output bandwidth, a second codec with a second output bandwidth lower than the first output bandwidth, and a third codec with a third output bandwidth lower than the second output bandwidth, the transcoder to switch from the first codec to one of the second codec or the third codec in response to the event type corresponding to the bandwidth reduction event, the transcoder to switch from the first codec to the second codec in response to the severity corresponding to a first one of the possible severity levels, the transcoder to switch from the first codec to the third codec in response to the severity corresponding to a second one of the possible severity levels.
Levin teaches a transcoder to stream a digital media with one of a plurality of codecs including a first codec with a first output bandwidth, a second codec with a second output bandwidth lower than the first output bandwidth, the transcoder to switch from the first codec to one of the second codec or the third codec in response to the event type corresponding to the bandwidth reduction event, e.g. including a plurality of supported codecs, wherein each codec may be associated with a higher or lower bandwidth (Para. 27, 45, 53); changing to a higher or lower bandwidth codec in response to the determined available bandwidth; bandwidth decreases (Para. 45, 52, 53, 56, 80).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rothschild to include the transcoder to stream the digital media with one of a plurality of codecs including a first codec with a first output bandwidth, a second codec with a second output bandwidth lower than the first output bandwidth, the transcoder to switch from the first codec to one of the second codec or the third codec in response to the event type corresponding to the bandwidth reduction event, using the known method of including a plurality of supported codecs, wherein each codec may be associated with a higher or lower bandwidth, as taught by Levin, in combination with the virtual set-top box system of Rothschild, for the purpose of dynamically updating the transcoding scheme codecs based on changing network conditions (Levin-Para. 4).
Rothschild in view of Levin does not explicitly teach the notification message to determine a severity of a detected bandwidth utilization event, the severity corresponding to one of a plurality of possible severity levels; the transcoder to stream the digital media with one of a plurality of codecs including a third codec with a third output bandwidth lower than the second output bandwidth, the transcoder to switch from the first codec to the second codec in response to the severity corresponding to a first one of the possible severity 
Brown teaches a bandwidth adjuster to process a notification message to determine an event type and a severity of a detected bandwidth utilization event associated with a broadband access medium, the event type corresponding to one of a plurality of possible event types including a bandwidth reduction event and a bandwidth enhancement event, the severity corresponding to one of a plurality of possible severity levels, e.g. adjusting a content parameter by applying/adjusting variable bit rate encoding and/or applying/adjusting a compression protocol in response to the bandwidth utilization exceeding a threshold, wherein the optimization engine may be selectively engaged (Para. 39, 41, 42, 46-48, 54, 58, 59), wherein a first bandwidth threshold may indicate a lower bandwidth utilization than a second bandwidth threshold and a third bandwidth threshold is between the first and second thresholds (Para. 57-59; Claim 22); and 
a transcoder to stream digital media to a physical set-top box, i.e. a set-top box (Fig. 1A, el. 113; Para. 25), via a broadband access medium, i.e. a distribution network (Fig. 1A, el. 100), the transcoder to stream the digital media with one of a plurality of codecs including a first codec with a first output bandwidth, a second codec with a second output bandwidth lower than the first output bandwidth, and a third codec with a third output bandwidth lower than the second output bandwidth, the transcoder to switch from the first codec to one of the second codec or the third codec in response to the event type corresponding to the bandwidth reduction event, the transcoder to switch from the first codec to the second codec in response to the severity corresponding to a first one of the possible severity levels, the transcoder to switch from the first codec to the third codec in response to the severity corresponding to a second one of the possible severity levels, e.g. adjusting a content parameter by applying/adjusting variable bit rate encoding and/or applying/adjusting a compression protocol in response to the bandwidth utilization exceeding a threshold, wherein the optimization engine may be selectively engaged; considering the target resolution of the media content (Para. 39, 41, 42, 46-48, 54, 58, 59); determining if the available bandwidth has reached the first, second, or third bandwidth utilization threshold (Para. 37, 39, 41, 58, 60, 62; Claim 22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rothschild in view of Levin to include the bandwidth adjuster to process a notification message to determine an event type and a severity of a detected bandwidth utilization event associated with a broadband access medium, the severity corresponding to one of a plurality of possible severity levels; and the transcoder to stream the digital media with one of a plurality of codecs including a first codec with a first output bandwidth, a second codec with a second output bandwidth lower than the first output bandwidth, and a third codec with a third output bandwidth lower than the second output bandwidth, the transcoder to switch from the first codec to one of the second codec or the third codec in response to the event type 

Regarding claim 3, Rothschild in view of Levin in view of Brown teaches wherein the transcoder is to restrict codec selection to a subset of the plurality of codecs that satisfy a subscriber profile, the subset of the plurality of codecs including the first codec, the second codec and the third codec, e.g. formatting/transcoding the content based on the available bandwidth, parameters from a user profile, and device capabilities, wherein the user profile may include the desired resolution and dynamic resolution preferences and/or a range of acceptable values; a customer may specify a dynamic resolution be adapted within a specified range of resolutions (Rothschild-Para. 28, 31, 58, 59, 64, 69, 70); including a plurality of supported codecs, wherein each codec may be associated with a higher or lower bandwidth (Levin-Para. 27, 45, 53); adjusting a content parameter by applying/adjusting variable bit rate encoding and/or applying/adjusting a compression protocol in response to the bandwidth utilization exceeding a threshold (Brown-Para. 39, 41, 42, 46-48, 54, 58, 59); determining if the available bandwidth has reached the first, second, or third bandwidth utilization threshold (Brown-Para. 37, 39, 41, 58, 60, 62; Claim 22).

Regarding claim 4, Rothschild in view of Levin in view of Brown teaches wherein the subscriber profile is to specify a target quality of service to be met by the transcoder, e.g. wherein the user profile may include the desired resolution and dynamic resolution preferences (Rothschild-Para. 28, 31, 58, 59, 64, 69, 70).

Regarding claim 5, Rothschild in view of Levin in view of Brown teaches wherein the subscriber profile is to specify the subset of the plurality of codecs permitted for selection by the transcoder, e.g. wherein the user profile may include the desired resolution and dynamic resolution preferences and/or a range of acceptable values (Rothschild-Para. 28, 31, 58, 59, 64, 69, 70); including a plurality of supported codecs, wherein each codec may be associated with a higher or lower bandwidth (Levin-Para. 27, 45, 53).

Regarding claim 6, Rothschild in view of Levin in view of Brown teaches wherein the bandwidth adjuster is to: register with a virtual access function; and receive the notification message after registration with the virtual access function, e.g. establishing a communications session with the customer device and initiating a virtual STB instance in response to an access request from the customer; a cloud computing resource manager directs the initiation of virtual STBs and allocates memory and resources for executing the virtual STBs (Rothschild-Para. 31, 56; Brown-Para. 37, 39, 41, 58, 59).

Regarding claim 7, Rothschild in view of Levin in view of Brown teaches wherein the transcoder is to initiate streaming of the digital media with the first codec in response to a command from a physical set-top box in communication with the virtual set-top box, e.g. establishing a communications session with the customer device and initiating a virtual STB instance in response to an access request from the customer; a cloud computing resource manager directs the initiation of virtual STBs and allocates memory and resources for executing the virtual STBs (Rothschild-Para. 31, 56; Brown-Para. 37, 39, 41, 58, 59).

Regarding claim 8, Rothschild in view of Levin in view of Brown teaches wherein the notification message is a first notification message, the detected bandwidth utilization event is a first detected bandwidth utilization event, the event type of the first detected bandwidth utilization event corresponds to the bandwidth reduction event, the bandwidth adjuster is to process a subsequent second notification message to determine that an event type of a second detected bandwidth utilization event corresponds to the bandwidth enhancement event, and after the transcoder has switched from the first codec to one of the second codec or the third codec in response to the event type of the first detected bandwidth utilization event corresponding to the bandwidth reduction event, the transcoder is switch from the one of the second codec or the third codec to the first codec in response to the event type of the subsequent second detected bandwidth utilization event corresponding to the bandwidth enhancement event, e.g. dynamically determining available bandwidth, customer parameters, and device capabilities (Rothschild-Para. 28, 31, 58, 63, 67-69); re-sampling input parameters and updating the transcoding scheme to dynamically manage the transcoding scheme to achieve optimum results (Levin-Para. 29, 50, 53); if the bandwidth decreases later, changing to another codec (Levin-Para. 56); utilizing a high-bandwidth codec after conditions change later (Levin-Para. 80); if the bandwidth threshold is no longer met, then the optimization techniques may be throttled back (Brown-Para. 56, 57).

Regarding claim 9, the claim is analyzed with respect to claim 2.  Rothschild in view of Levin in view of Brown further teaches at least one non-transitory computer readable medium comprising computer readable instructions that, when executed, cause one or more processors of a server cluster, e.g. the service provider computer includes memory(s) and processor(s) (Rothschild-Fig. 1, el. 105, 151, 152).



Regarding claim 11, the claim is analyzed with respect to claim 4.  

Regarding claim 12, the claim is analyzed with respect to claim 5.  

Regarding claim 13, the claim is analyzed with respect to claim 6.  

Regarding claim 14, the claim is analyzed with respect to claim 7.  

Regarding claim 15, the claim is analyzed with respect to claim 8.  

Regarding claim 16, the claim is analyzed with respect to claims 2 and 9.  

Regarding claim 17, the claim is analyzed with respect to claim 3.  

Regarding claim 18, the claim is analyzed with respect to claim 4.  

Regarding claim 19, the claim is analyzed with respect to claim 5.  

Regarding claim 20, the claim is analyzed with respect to claim 6.  

Regarding claim 21, the claim is analyzed with respect to claim 8.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shaffer et al. (US 7,023,839 B1)—Shaffer discloses low, medium, and high QoS level codecs (Col. 8, line 49-Col. 9, line 3).

Casey et al. (US 2009/0252329 A1)—Casey discloses detecting a low bandwidth or high congestion environment (Para. 51).


Benjamin et al. (US 2009/0168679 A1)—Benjamin discloses multiple bandwidth thresholds, such as an upper bandwidth threshold and a lower bandwidth threshold (Fig. 8; Para. 78).

Bugenhagen et al. (US 2008/0049626 A1)—Bugenhagen discloses multiple bandwidth thresholds and assigning colored alarm conditions to the thresholds (Para. 141).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY DUFFIELD whose telephone number is (571)270-1643.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 3:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571) 272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






11 August 2021
/Jeremy S Duffield/Primary Examiner, Art Unit 2498